Exhibit 10.7

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of
March 28, 2014, by and between FIFTY NORTHERN AVENUE LLC, a Delaware limited
liability company (“Landlord”), and VERTEX PHARMACEUTICALS INCORPORATED, a
Massachusetts corporation (“Tenant”).

 

R E C I T A L S:

 

A.                                    Landlord and Tenant are parties to that
certain Lease dated May 5, 2011, as amended by a First Amendment to Lease dated
as of April 11, 2012 (as amended, the “Lease”). All terms used herein but not
defined herein which are defined in the Lease shall have the same meaning
ascribed to them in the Lease.

 

B.                                    In connection with the issuance by
Landlord and the acceptance by Tenant of the Finish Work Reconciliation
Statement, Landlord and Tenant desire to amend the Lease on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:

 

1.                                      Finish Work Reconciliation Statement.
The penultimate sentence of the first paragraph of Section 11.06 of the Work
Letter is hereby deleted in its entirety and replaced with the following: “Any
overpayment by Tenant as determined by an undisputed Finish Work Reconciliation
Statement shall be refunded by Landlord to Tenant within twenty (20) days after
issuance of the Finish Work Reconciliation Statement.”

 

2.                                      Acknowledgment of Payment. Tenant
acknowledges that it has, as of the date hereof, received payment in full of
overpayments owed to Tenant pursuant to the Finish Work Reconciliation
Statement.

 

3.                                      Miscellaneous. Except as modified
herein, the Lease and all of the terms and provisions thereof shall remain
unmodified and in full force and effect as originally written. In the event of
any conflict or inconsistency between the provisions of the Lease and the
provisions of this Amendment, the provisions of this Amendment shall control.
The Recitals set forth above in this Amendment are hereby incorporated by this
reference. This Amendment shall be binding upon and shall inure to the benefit
of the parties hereto and their respective beneficiaries, successors and
assigns.

 

4.                                      Counterparts. This Amendment may be
executed in any number of counterparts and by each of the undersigned on
separate counterparts, which counterparts taken together shall constitute one
and the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

 

LANDLORD:

 

 

 

FIFTY NORTHERN AVENUE LLC, a Delaware limited liability company

 

 

 

By:

50 NORTHERN AVENUE MEMBER LLC, a

 

 

Delaware limited liability company its sole

 

 

member

 

 

 

 

By:

MASSACHUSETTS MUTUAL LIFE

 

 

INSURANCE COMPANY, a Massachusetts

 

 

corporation, a member

 

 

 

 

By:

CORNERSTONE REAL ESTATE

 

 

ADVISERS LLC, a Delaware limited

 

 

liability company, its authorized agent

 

 

 

 

 

By:

/s/ Linda C. Houston

 

 

Name:

Linda C. Houston

 

 

Title:

Vice President

 

 

 

 

TENANT:

 

 

 

VERTEX PHARMACEUTICALS

 

INCORPORATED, a Massachusetts corporation

 

 

 

By:

/s/ Ian Smith

 

 

Name:

Ian Smith

 

 

Title:

EVP & CFO

 

--------------------------------------------------------------------------------